       Case 2:03-cr-00434-ER Document 153 Filed 02/08/21 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

United States of America,         :     CRIMINAL ACTION
                                  :     NO. 03-00434-1
      v.                          :
                                  :
Aquil Bond                        :


                          M E M O R A N D U M


EDUARDO C. ROBRENO, J.                              February 8, 2021


I.    INTRODUCTION

      Before the Court is Aquil Bond’s 28 U.S.C. § 2255 motion.

Bond seeks relief in light of the Supreme Court’s decision in

Rehaif v. United States, 139 S. Ct. 2191 (2019). The Government

opposes the motion. Because Bond cannot overcome procedural

default, his § 2255 motion will be denied.

II.   BACKGROUND

      On February 27, 2004, Bond was convicted of possession of a

firearm by a convicted felon, in violation of 18 U.S.C. §

922(g). The Court sentenced him to 96 months’ imprisonment,

followed by three years’ supervised release. Bond did not

commence service of the federal sentence for some time, as by

the time of sentencing he was facing charges in state court in

separate cases for two murders and an attempted murder. He was

then convicted in those cases, sentenced to death in one, and to

life imprisonment in the others. Ultimately, those convictions
      Case 2:03-cr-00434-ER Document 153 Filed 02/08/21 Page 2 of 5



were vacated or altered, due to findings of prosecutorial

misconduct and for other reasons. Bond, now 42 years old, is

presently serving the federal sentence at FMC Fort Worth, with

an estimated release date of January 20, 2023.

     While Bond filed a timely notice of appeal, he did not

raise on appeal the failure to instruct on scienter as to the

first element of the offense (i.e., conviction of a prior crime

punishable by a term of imprisonment of more than one year), or

the failure of the indictment to charge that element. On March

23, 2006, his conviction was affirmed. See United States v.

Bond, 173 F. App’x 144 (3d Cir. 2006).

     At the time of his conviction, Bond had two prior

convictions for delivery of a controlled substance. Each of

these convictions was punishable by a year or more in prison:

          1.   June 10, 1995 delivery of a controlled substance
          conviction: On December 7, 1994, Bond was arrested for
          delivery of a controlled substance. Bond failed to
          appear for a hearing and a bench warrant was issued on
          December 21, 1994. He pled guilty to this offense on
          June 10, 1995.

          2.   September 27, 1995 delivery of a controlled
          substance conviction: On February 27, 1995, Bond was
          arrested for delivery of a controlled substance and
          possession of a firearm on a public street, arising
          from a separate incident occurring on that date. On
          September 27, 1995, Bond pled guilty to the offenses
          in the second case. Both cases were consolidated for
          sentencing on that day, and Bond was sentenced to 3-10
          years in state prison on each case, with the sentences
          to run concurrently.



                                   2
      Case 2:03-cr-00434-ER Document 153 Filed 02/08/21 Page 3 of 5




     In 2019, the Supreme Court held in Rehaif v. United States

that the knowledge element of § 922(g) “applies both to the

defendant’s conduct and to the defendant’s status.” 139 S. Ct.

at 2194. Therefore, to convict a defendant, the Government “must

show that the defendant knew he possessed a firearm and also

that he knew he had the relevant status when he possessed it.”

Id. (emphasis added).

     Bond now challenges his conviction in light of Rehaif. The

Government argues that, because Bond did not raise the Rehaif

claim at trial or on direct appeal, his claim is procedurally

defaulted and thus may not be raised on collateral review. Bond

argues that he had the requisite cause not to raise this issue

previously and prejudice sufficient to excuse the default.

     Bond’s petition is timely, as he filed it within one year

of the Rehaif decision. See 28 U.S.C. § 2255(f)(3).

III. DISCUSSION

     A.   § 2255 Motion

     Section 2255 permits relief where a defendant’s “conviction

and punishment are for an act that the law does not make

criminal.” Davis v. United States, 417 U.S. 333, 346 (1974). A

court need not hold a hearing on a § 2255 motion if “the motion

and the files and records of the case conclusively show that the

prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).


                                   3
      Case 2:03-cr-00434-ER Document 153 Filed 02/08/21 Page 4 of 5



     Because Bond did not previously raise the claim he now

brings, that claim is procedurally defaulted. See United States

v. Frady, 456 U.S. 152, 159 (1982). Accordingly, he may raise it

here only by demonstrating (1) “either ‘cause’ and actual

‘prejudice,’” or (2) “that he is ‘actually innocent.’” Bousley

v. United States, 523 U.S. 614, 622 (1998) (quoting Murray v.

Carrier, 477 U.S. 478, 484 (1986)). Bond’s counsel does not

dispute that Bond cannot show actual innocence, so the Court

will only address whether he has demonstrated cause and

prejudice.

          1.   Cause and Actual Prejudice

     Cause for a procedural default exists where a claim is “so

novel that its legal basis is not reasonably available to

counsel.” Bousley, 523 U.S. at 622.

     Bond cannot demonstrate cause. “In this circuit, arguments

under Rehaif are not sufficiently novel in the § 2255 context,

as ‘[t]he issue . . . was percolating in the courts for years.’”

United States v. Ramos, No. 12-00549, 2021 WL 229399, at *2

(E.D. Pa. Jan. 22, 2021) (Robreno, J.) (alterations in original)

(quoting Unites States v. Vilella, No. 16-CR-285-2, 2020 WL

6136139, at *3 (E.D. Pa. Oct. 19, 2020)); see also United States

v. McLean, No. CR 13-487-1, 2020 WL 7384898, at *1 (E.D. Pa.

Dec. 16, 2020) (“Here, it cannot be said that the question



                                   4
       Case 2:03-cr-00434-ER Document 153 Filed 02/08/21 Page 5 of 5



in Rehaif was novel where it was repeatedly litigated in circuit

courts.”).

      Because Bond cannot establish cause, the Court need not

reach the issue of actual prejudice.

IV.   CONCLUSION

      For the foregoing reasons, Bond’s § 2255 motion will be

denied. An order consistent with this memorandum will issue.




                                    5
